Exhibit 10.1

 

CLOSURE MEDICAL CORPORATION

 

INDEMNIFICATION AGREEMENT

 

This Agreement, made and entered into as of March 2, 2005 (this “Agreement”),
between Closure Medical Corporation, a Delaware corporation (the “Company”), and
                     (the “Indemnitee”):

 

WHEREAS, highly competent persons are becoming more reluctant to serve
publicly-held corporations as directors or in other capacities unless they are
provided with adequate protection through insurance or adequate indemnification
against inordinate risks of claims and actions against them arising out of their
service to, and activities on behalf of, the corporation;

 

WHEREAS, uncertainties relating to the continued availability of adequate
directors and officers liability insurance (“D&O Insurance”) and uncertainties
relating to indemnification have increased the difficulty of attracting and
retaining such persons;

 

WHEREAS, the Board of Directors of the Company (the “Board”) has determined that
the difficulty in attracting and retaining such persons is detrimental to the
best interests of the Company’s stockholders and that the Company should act to
assure such persons that there will be increased certainty of such protection in
the future;

 

WHEREAS, it is reasonable, prudent and necessary for the Company to obligate
itself contractually to indemnify such persons so that they will serve or
continue to serve the Company free from undue concern that they will not be so
indemnified;

 

WHEREAS, Indemnitee is willing to serve, continue to serve and/or take on
additional service for or on behalf of the Company on the condition that he or
she be so indemnified and that such indemnification be so guaranteed; and

 

NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the Company and Indemnitee do hereby covenant and agree as follows:

 

1. SERVICES BY INDEMNITEE. Indemnitee agrees to serve or continue to serve as a
director or officer of the Company. This Agreement shall not impose any
obligation on Indemnitee or the Company to continue Indemnitee’s position with
the Company beyond any period otherwise applicable.

 

2. INDEMNITY. The Company shall indemnify, and shall advance Expenses (as
hereinafter defined) to, Indemnitee as provided in this Agreement and to the
fullest extent permitted by applicable law.

 

3. GENERAL. Indemnitee shall be entitled to the rights of indemnification
provided in this Section 3 if, by reason of his or her Corporate Status (as
hereinafter defined), Indemnitee is, or is threatened to be made, a party to any
threatened, pending, or completed action, suit, arbitration, alternative dispute
resolution proceeding, investigation, administrative hearing or other proceeding
whether civil, criminal, administrative or investigative (a “Proceeding”)(other



--------------------------------------------------------------------------------

than an action, suit or proceeding covered by Section 4 hereof). Pursuant to
this Section 3, Indemnitee shall be indemnified against Expenses, judgments,
penalties, fines and/or amounts paid in settlement incurred by Indemnitee or on
his or her behalf in connection with such Proceeding or any claim, issue or
matter therein and whether or not Indemnitee is made a party thereto, if
Indemnitee acted in good faith and in a manner Indemnitee reasonably believed to
be in or not opposed to the best interests of the Company, and, with respect to
any criminal action or proceeding, had no reasonable cause to believe his or her
conduct was unlawful.

 

4. PROCEEDINGS BY OR IN THE RIGHT OF THE COMPANY. In the case of any threatened,
pending or completed action, suit or proceeding by or in the right of the
Company, indemnification shall be made to the maximum extent permitted under
Delaware law.

 

5. INDEMNIFICATION FOR EXPENSES OF A PARTY WHO IS WHOLLY OR PARTLY SUCCESSFUL.
Notwithstanding any other provision of this Agreement, to the extent that
Indemnitee is, by reason of his or her Corporate Status, a party to and is
successful, on the merits or otherwise, in any Proceeding, Indemnitee shall be
indemnified against all Expenses incurred by Indemnitee or on his or her behalf
in connection therewith. If Indemnitee is not wholly successful but is
successful, on the merits or otherwise, as to one or more but less than all
claims, issues or matters in such Proceeding, the Company shall indemnify
Indemnitee against all Expenses incurred by Indemnitee or on his or her behalf
in connection with each successfully resolved claim, issue or matter. For
purposes of this Section and without limitation, the termination of any claim,
issue or matter by dismissal, or withdrawal with or without prejudice, shall be
deemed to be a successful result as to such claim, issue or matter.

 

6. ADVANCE OF EXPENSES. The Company shall advance all Expenses incurred by or on
behalf of Indemnitee in connection with any Proceeding involving his or her
Corporate Status within 20 days after the receipt by the Company of a statement
or statements from Indemnitee requesting such advance or advances from time to
time, whether prior to or after final disposition of such Proceeding. Such
statement or statements shall reasonably evidence the Expenses incurred by
Indemnitee and shall include or be preceded or accompanied by an undertaking by
or on behalf of Indemnitee to repay any Expenses advanced if it shall ultimately
be determined that Indemnitee is not entitled to be indemnified against such
Expenses, which undertaking shall be accepted by or on behalf of the Company
without reference to the financial ability of Indemnitee to make repayment.

 

7. PROCEDURE FOR DETERMINATION OF ENTITLEMENT TO INDEMNIFICATION.

 

(a) To obtain indemnification under this Agreement, Indemnitee shall submit to
the Company a written request, including therein or therewith such documentation
and information as is reasonably available to Indemnitee and is reasonably
necessary to determine whether and to what extent Indemnitee is entitled to
indemnification. The Secretary of the Company shall, promptly upon receipt of
such a request for indemnification, advise the Board in writing that Indemnitee
has requested indemnification.

 

(b) Upon written request by Indemnitee for indemnification pursuant to Section
7(a) hereof, a determination, if required (but only to the extent required) by
applicable

 

2



--------------------------------------------------------------------------------

law as a precondition to payment, with respect to Indemnitee’s entitlement
thereto shall be made in the specific case: (i) if a Change in Control (as
hereinafter defined) shall have occurred, by Independent Counsel (as hereinafter
defined) in a written opinion to the Board, a copy of which shall be delivered
to Indemnitee (unless Indemnitee shall request that such determination be made
by the Board or the stockholders, in which case the determination shall be made
in the manner provided below in clauses (ii) or (iii)); (ii) if a Change of
Control shall not have occurred, (A) by the Board by a majority vote of
Disinterested Directors (as hereinafter defined), even if less than a quorum, or
(B) by a committee of Disinterested Directors designated by a majority vote of
Disinterested Directors, even if less than a quorum, or (C) if the Disinterested
Directors so direct, by Independent Counsel in a written opinion to the Board, a
copy of which shall be delivered to Indemnitee or (D) by the stockholders of the
Company; or (iii) as provided in Section 8(b) of this Agreement; and, if it is
so determined that Indemnitee is entitled to indemnification, payment to
Indemnitee shall be made within 10 days after such determination. Indemnitee
shall cooperate with the person, persons or entity making such determination
with respect to Indemnitee’s entitlement to indemnification, including providing
to such person, persons or entity upon reasonable advance request any
documentation or information which is not privileged or otherwise protected from
disclosure and which is reasonably available to Indemnitee and reasonably
necessary to such determination. Any costs or expenses (including reasonable
attorneys’ fees and disbursements) incurred by Indemnitee in so cooperating
shall be borne by the Company (irrespective of the determination as to
Indemnitee’s entitlement to indemnification) and the Company hereby indemnifies
and agrees to hold Indemnitee harmless therefrom.

 

(c) In the event the determination of entitlement to indemnification is to be
made by Independent Counsel pursuant to Section 7(b) of this Agreement, the
Independent Counsel shall be selected as provided in this Section 7(c). If a
Change of Control shall not have occurred, the Independent Counsel shall be
selected by the Board, and the Company shall give written notice to Indemnitee
advising him or her of the identity of the Independent Counsel so selected. If a
Change of Control shall have occurred, the Independent Counsel shall be selected
by Indemnitee (unless Indemnitee shall request that such selection be made by
the Board, in which event the preceding sentence shall apply), and Indemnitee
shall give written notice to the Company advising it of the identity of the
Independent Counsel so selected. In either event, Indemnitee or the Company, as
the case may be, may, within 7 days after such written notice of selection shall
have been given, deliver to the Company or to Indemnitee, as the case may be, a
written objection to such selection. Such objection may be asserted only on the
ground that the Independent Counsel so selected does not meet the requirements
of “Independent Counsel” as defined in Section 14 of this Agreement, and the
objection shall set forth with particularity the factual basis of such
assertion. If such written objection is made, the Independent Counsel so
selected may not serve as Independent Counsel unless and until a court has
determined that such objection is without merit. If, within 20 days after
submission by Indemnitee of a written request for indemnification pursuant to
Section 7(a) hereof, no Independent Counsel shall have been selected or if
selected, shall have been objected to, in accordance with this Section 7(c),
either the Company or Indemnitee may petition the Court of Chancery of the State
of Delaware or other court of competent jurisdiction for resolution of any
objection which shall have been made by the Company or Indemnitee to the other’s
selection of Independent Counsel and/or for the appointment as Independent
Counsel of a person selected by the Court or by such other person as the Court
shall designate, and the person with respect to whom an objection is favorably
resolved

 

3



--------------------------------------------------------------------------------

or the person so appointed shall act as Independent Counsel under Section 7(b)
hereof. The Company shall pay reasonable fees and expenses of Independent
Counsel incurred in connection with its acting in such capacity pursuant to
Section 7(b) hereof. The Company shall pay any and all reasonable fees and
expenses incident to the procedures of this Section 7(c), regardless of the
manner in which such Independent Counsel was selected or appointed. Upon the due
commencement of any judicial proceeding or arbitration pursuant to Section 9(a)
of this Agreement, Independent Counsel shall be discharged and relieved of any
further responsibility in such capacity (subject to the applicable standards of
professional conduct then prevailing).

 

8. PRESUMPTIONS AND EFFECT OF CERTAIN PROCEEDINGS.

 

(a) If a Change of Control shall have occurred, in making a determination with
respect to entitlement to indemnification hereunder, the person, persons or
entity making such determination shall presume that Indemnitee is entitled to
indemnification under this Agreement if Indemnitee has submitted a request for
indemnification in accordance with Section 7(a) of this Agreement, and the
Company shall have the burden of proof to overcome that presumption in
connection with the making by any person, persons or entity of any determination
contrary to that presumption.

 

(b) If the person, persons or entity empowered or selected under Section 7 of
this Agreement to determine whether Indemnitee is entitled to indemnification
shall not have made such determination within 60 days after receipt by the
Company of the request therefor, the requisite determination of entitlement to
indemnification shall be deemed to have been made and Indemnitee shall be
entitled to such indemnification, absent (i) a misstatement by Indemnitee of a
material fact, or an omission of a material fact necessary to make Indemnitee’s
statement not materially misleading, in connection with the request for
indemnification, or (ii) a prohibition of such indemnification under applicable
law; provided, however, that such 60-day period may be extended for a reasonable
time, not to exceed an additional 30 days, if the person, persons or entity
making the determination with respect to entitlement to indemnification in good
faith requires such additional time for the obtaining or evaluating of
documentation and/or information relating thereto; and provided, further, that
the foregoing provisions of this Section 8(b) shall not apply (i) if the
determination of entitlement to indemnification is to be made by the
stockholders pursuant to Section 7(b) of this Agreement and if (A) within 15
days after receipt by the Company of the request for such determination the
Board has resolved to submit such determination to the stockholders for their
consideration at an annual meeting thereof to be held within 120 days after such
receipt and such determination is made thereat, or (B) a special meeting of
stockholders is called within 15 days after such receipt for the purpose of
making such determination, such meeting is held for such purpose within 105 days
after having been so called and such determination is made thereat, or (ii) if
the determination of entitlement to indemnification is to be made by Independent
Counsel pursuant to Section 7(b) of this Agreement.

 

(c) The termination of any Proceeding or of any claim, issue or matter therein
by judgment, order, settlement or conviction, or upon a plea of nolo contendere
or its equivalent, shall not (except as otherwise expressly provided in this
Agreement) of itself adversely affect the right of Indemnitee to indemnification
or create a presumption that Indemnitee did not act in good faith and in a
manner which Indemnitee reasonably believed to be in or not opposed to the best
interests of the Company or, with respect to any criminal action or proceeding,
that Indemnitee had reasonable cause to believe that his or her conduct was
unlawful.

 

4



--------------------------------------------------------------------------------

9. REMEDIES OF INDEMNITEE.

 

(a) In the event that (i) a determination is made pursuant to Section 7 of this
Agreement that Indemnitee is not entitled to indemnification under this
Agreement, (ii) advancement of Expenses is not timely made pursuant to Section 6
of this Agreement, (iii) the determination of entitlement to indemnification is
to be by Independent Counsel pursuant to Section 7(b) of this Agreement and such
determination shall not have been made and delivered in a written opinion within
90 days after receipt by the Company of the request for indemnification, (iv)
payment of indemnification is not made pursuant to Section 5 of this Agreement
within 10 days after receipt by the Company of a written request therefor, or
(v) payment of indemnification is not made within 10 days after a determination
has been made that Indemnitee is entitled to indemnification or such
determination is deemed to have been made pursuant to Section 8 of this
Agreement, Indemnitee shall be entitled to an adjudication in an appropriate
court of the State of Delaware, or in any other court of competent jurisdiction,
of Indemnitee’s entitlement to such indemnification or advancement of Expenses.
Alternatively, Indemnitee, at his or her option, may seek an award in
arbitration to be conducted by a single arbitrator pursuant to the rules of the
American Arbitration Association. Indemnitee shall commence such proceeding
seeking an adjudication or an award in arbitration within 180 days following the
date on which Indemnitee first has the right to commence such proceeding
pursuant to this Section 9(a). The Company shall not oppose Indemnitee’s right
to seek any such adjudication or award in arbitration.

 

(b) In the event that a determination shall have been made pursuant to Section 7
of this Agreement that Indemnitee is not entitled to indemnification, any
judicial proceeding or arbitration commenced pursuant to this Section 9 shall be
conducted in all respects as a de novo trial, or arbitration, on the merits and
Indemnitee shall not be prejudiced by reason of that adverse determination. If a
Change of Control shall have occurred, in any judicial proceeding or arbitration
commenced pursuant to this Section 9 the Company shall have the burden of
proving that Indemnitee is not entitled to indemnification or advancement of
Expenses, as the case may be.

 

(c) If a determination shall have been made or deemed to have been made pursuant
to Section 7 or 8 of this Agreement that Indemnitee is entitled to
indemnification, the Company shall be bound by such determination in any
judicial proceeding or arbitration commenced pursuant to this Section 9, absent
(i) a misstatement by Indemnitee of a material fact, or an omission of a
material fact necessary to make Indemnitee’s statement not materially
misleading, in connection with the request for indemnification, or (ii) a
prohibition of such indemnification under applicable law.

 

(d) The Company shall be precluded from asserting in any judicial proceeding or
arbitration commenced pursuant to this Section 9 that the procedures and
presumptions of this Agreement are not valid, binding and enforceable and shall
stipulate in any such court or before any such arbitrator that the Company is
bound by all the provisions of this Agreement.

 

5



--------------------------------------------------------------------------------

(e) In the event that Indemnitee, pursuant to this Section 9, seeks a judicial
adjudication of or an award in arbitration to enforce Indemnitee’s rights under,
or to recover damages for breach of, this Agreement, Indemnitee shall be
entitled to recover from the Company, and shall be indemnified by the Company
against, any and all expenses (of the types described in the definition of
Expenses in Section 14 of this Agreement) actually and reasonably incurred by
him or her in such judicial adjudication or arbitration, but only if Indemnitee
prevails therein. If it shall be determined in said judicial adjudication or
arbitration that Indemnitee is entitled to receive part but not all of the
indemnification or advancement of expenses sought, the expenses incurred by
Indemnitee in connection with such judicial adjudication or arbitration shall be
appropriately prorated.

 

10. SECURITY. To the extent requested by Indemnitee and approved by the Board,
the Company shall at any time and from time to time provide security to
Indemnitee for the Company’s obligations hereunder through an irrevocable bank
line of credit, funded trust or other collateral. Any such security, once
provided to Indemnitee, may not be revoked or released without the prior written
consent of Indemnitee.

 

11. NON-EXCLUSIVITY; DURATION OF AGREEMENT; INSURANCE; SUBROGATION.

 

(a) The rights of indemnification and to receive advancement of Expenses as
provided by this Agreement are in addition to and shall not be deemed exclusive
of any other rights to which Indemnitee may at any time be entitled under
applicable law, the Company’s certificate of incorporation or by-laws, any other
agreement, a vote of stockholders or a resolution of directors, or otherwise.
Without limiting the foregoing, the Company shall indemnify Indemnitee to the
fullest extent permitted under Delaware law. This Agreement shall continue until
and terminate upon the later of (a) six years after the date that Indemnitee
shall have ceased to serve as a director or officer of the Company or director,
officer or other fiduciary of any other corporation, partnership, joint venture,
trust, employee benefit plan or other enterprise which Indemnitee served at the
request of the Company; or (b) 60 days following the final termination of all
pending Proceedings in respect of which Indemnitee is granted rights of
indemnification or advancement of Expenses hereunder and of any proceeding
commenced by Indemnitee pursuant to Section 9 of this Agreement relating
thereto. This Agreement shall be binding upon the Company and its successors and
assigns and shall inure to the benefit of Indemnitee and his or her heirs,
executors and administrators.

 

(b) To the extent that the Company maintains D&O Insurance, Indemnitee shall be
covered by such D&O Insurance in accordance with its terms to the maximum extent
of the coverage available for any director or officer under such policy or
policies.

 

(c) In the event of any payment under this Agreement, the Company shall be
subrogated to the extent of such payment to all of the rights of recovery of
Indemnitee, who shall execute all papers required and take all action necessary
to secure such rights, including execution of such documents as are necessary to
enable the Company to bring suit to enforce such rights.

 

6



--------------------------------------------------------------------------------

(d) The Company shall not be liable under this Agreement to make any payment of
amounts otherwise indemnifiable hereunder if and to the extent that Indemnitee
has otherwise actually received such payment under any insurance policy,
contract, agreement or otherwise.

 

12. SEVERABILITY; REFORMATION. If any provision or provisions of this Agreement
shall be held to be invalid, illegal or unenforceable for any reason whatsoever:
(a) the validity, legality and enforceability of the remaining provisions of
this Agreement (including without limitation, each portion of any Section of
this Agreement containing any such provision held to be invalid, illegal or
unenforceable, that is not itself invalid, illegal or unenforceable) shall not
in any way be affected or impaired thereby; and (b) to the fullest extent
possible, the provisions of this Agreement (including, without limitation, each
portion of any Section of this Agreement containing any such provision held to
be invalid, illegal or unenforceable, that is not itself invalid, illegal or
unenforceable) shall be construed so as to give effect to the intent manifested
by the provision held invalid, illegal or unenforceable.

 

13. EXCEPTION TO RIGHT OF INDEMNIFICATION OR ADVANCEMENT OF EXPENSES.
Notwithstanding any other provision of this Agreement, Indemnitee shall not be
entitled to indemnification or advancement of Expenses under this Agreement with
respect to any action, suit or proceeding, or any claim therein, initiated,
brought or made by Indemnitee (i) against the Company, unless a Change in
Control shall have occurred, or (ii) against any person other than the Company,
unless approved in advance by the Board.

 

14. DEFINITIONS. For purposes of this Agreement:

 

(a) “Change in Control” means an event or occurrence set forth in any one or
more of subsection (i) through (iv) below (including an event or occurrence that
constitutes a Change in Control under one of such subsections but is
specifically exempted from another such subsection):

 

(i) the acquisition by an individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”), other than by a Grandfathered Stockholder,
of beneficial ownership of any capital stock of the Company if, after such
acquisition, such Person beneficially owns (within the meaning of Rule 13d-3
promulgated under the Exchange Act) 40% or more of either (A) the
then-outstanding shares of common stock of the Company (the “Outstanding Company
Common Stock”) or (B) the combined voting power of the then-outstanding
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however, that
for purposes of this subsection (i), the following acquisitions shall not
constitute a Change in Control: (A) any acquisition by the Company, (B) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company, (C) any
acquisition by a Grandfathered Stockholder or (D) any acquisition by any
corporation pursuant to a transaction which complies with clauses (A) and (B) of
subsection (iii) of this Section 14(a);

 

7



--------------------------------------------------------------------------------

(ii) such time as the Continuing Directors (as defined below) do not constitute
a majority of the Board (or, if applicable, the Board of Directors of a
successor corporation to the Company), where the term “Continuing Director”
means at any date a member of the Board (A) who was a member of the Board on the
date of this Agreement or (B) who was nominated or elected subsequent to such
date by at least a majority of the directors who were Continuing Directors at
the time of such nomination or election; provided, however, that there shall be
excluded form this clause (B) any individual whose initial assumption of office
occurred as a result of an actual or threatened election contest with respect to
the election or removal of directors or other actual or threatened solicitation
of proxies or consents, by or on behalf of a person other than the Board;

 

(iii) the consummation of a merger, consolidation, reorganization,
recapitalization or statutory share exchange involving the Company or a sale or
other disposition of all or substantially all of the assets of the Company in
one or a series of transactions (a “Business Combination”), unless, immediately
following such Business Combination, each of the following two conditions is
satisfied: (A) all or substantially all of the individuals and entities who were
the beneficial owners of the Outstanding Company Common Stock and Outstanding
Company Voting Securities immediately prior to such Business Combination
beneficially own, directly or indirectly, more than 60% of the then-outstanding
shares of common stock and the combined voting power of the then-outstanding
securities entitled to vote generally in the election of directors,
respectively, of the resulting or acquiring corporation in such Business
Combination (which shall include, without limitation, a corporation which as a
result of such transaction owns the Company or substantially all of the
Company’s assets either directly or through one or more subsidiaries) (such
resulting or acquiring corporation is referred to herein as the “Acquiring
Corporation”) in substantially the same proportions as their ownership,
immediately prior to such Business Combination, of the Outstanding Company
Common Stock and Outstanding Company Voting Securities, respectively; and (B) no
Person (other than the Grandfathered Stockholders or any employee benefit plan
(or related trust) maintained or sponsored by the Company or by the Acquiring
Corporation) beneficially owns, directly or indirectly, 40% or more of the then
outstanding shares of common stock of the Acquiring Corporation, or of the
combined voting power of the then-outstanding securities of such corporation
entitled to vote generally in the election of directors; or

 

(iv) approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.

 

(b) “Corporate Status” describes the status of a person who is or was or has
agreed to become a director of the Company, or is or was an officer or fiduciary
of the Company or a director, officer or fiduciary of any other corporation,
partnership, joint venture, trust, employee benefit plan or other enterprise
which such person is or was serving at the request of the Company.

 

(c) “Disinterested Director” means a director of the Company who is not and was
not a party to the Proceeding in respect of which indemnification is sought by
Indemnitee.

 

(d) “Expenses” shall include all reasonable attorneys’ fees, retainers, court
costs, transcript costs, fees and expenses of experts, including but not limited
to fees and

 

8



--------------------------------------------------------------------------------

expenses of investment bankers and/or consultants which the Company has
authorized Indemnitee to hire and attorneys for such experts, travel expenses,
duplicating costs, printing and binding costs, telephone charges, postage,
deliver service fees, a reasonable per diem fee to compensate Indemnitee for his
or her professional time and all other disbursements or expenses of the types
customarily incurred in connection with prosecuting, defending, preparing to
prosecute or defend or investigating a Proceeding.

 

(e) “Grandfathered Shareholders” shall mean each of F. William Schmidt and Rolf
D. Schmidt together with their Affiliates or Associates; provided, however, that
the Grandfathered Shareholders shall cease to be Grandfathered Shareholders if
(A) the total number of shares of common stock of the Company beneficially owned
by the Grandfathered Shareholders in the aggregate (other than shares of common
stock of the Company acquired by the Grandfathered Shareholders after the date
hereof upon exercise or conversion of any securities of the Company owned by
such Grandfathered Shareholder as of the date hereof) exceeds 49% of the
Outstanding Company Common Stock or the Outstanding Company Voting Securities,
or (B) at any time after the date hereof the number of shares of common stock of
the Company beneficially owned by any Grandfathered Shareholder equals 15% or
less of the Outstanding Company Common Stock.

 

(f) “Independent Counsel” means a law firm, with over 100 lawyers, that is
experienced in matters of corporation law and neither currently is, nor in the
past five years has been, retained to represent: (i) the Company (including any
subsidiary thereof) or Indemnitee in any matter material to either such party or
(ii) any other party to the Proceeding giving rise to a claim for
indemnification hereunder. Notwithstanding the foregoing, the term “Independent
Counsel” shall not include any person who, under the applicable standards of
professional conduct then prevailing, would have a conflict of interest in
representing either the Company or Indemnitee in an action to determine
Indemnitee’s rights under this Agreement.

 

15. HEADINGS. The headings of the paragraphs of this Agreement are inserted for
convenience only and shall not be deemed to constitute part of this Agreement or
to affect the construction thereof.

 

16. MODIFICATION AND WAIVER. This Agreement may be amended from time to time to
reflect changes in Delaware law or for other reasons. No supplement,
modification or amendment of this Agreement shall be binding unless executed in
writing by both of the parties hereto. No waiver of any of the provisions of
this Agreement shall be deemed or shall constitute a waiver of any other
provision hereof (whether or not similar) nor shall such waiver constitute a
continuing waiver.

 

17. NOTICE BY INDEMNITEE. Indemnitee agrees promptly to notify the Company in
writing upon being served with any summons, citation, subpoena, complaint,
indictment, information or other document relating to any matter which may be
subject to indemnification or advancement of Expenses covered hereunder;
provided, however, that the failure to give any such notice shall not disqualify
Indemnitee from indemnification hereunder.

 

18. NOTICES. All notices, requests, demands and other communications hereunder
shall be in writing and shall be deemed to have been duly given if (i) delivered
by hand and receipted

 

9



--------------------------------------------------------------------------------

for by the party to whom said notice or other communication shall have been
directed, or (ii) mailed by certified or registered mail with postage prepaid,
on the third business day after the date on which it is so mailed:

 

(a)   If to Indemnitee, to:   The address shown beneath         his or her
signature on the         last page hereof (b)   If to the Company to:   Closure
Medical Corporation         5250 Greens Dairy Road         Raleigh, North
Carolina 27616         Attn: Corporate Secretary

 

or to such other address as may have been furnished to Indemnitee by the Company
or to the Company by Indemnitee, as the case may be.

 

19. GOVERNING LAW. The parties agree that this Agreement shall be governed by,
and construed and enforced in accordance with, the laws of the State of
Delaware.

 

20. ENTIRE AGREEMENT. This agreement sets forth the entire agreement of the
parties hereto in respect of the subject matter contained herein and supersedes
all prior agreements, promises, covenants, arrangements, communications,
representations or warranties, whether oral or written, by any officer, employee
or representative of any party hereto in respect of the subject matter contained
herein; and any prior agreement of the parties hereto in respect of the subject
matter contained herein is hereby terminated and cancelled.

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the day and year first above written.

 

CLOSURE MEDICAL CORPORATION By:  

 

--------------------------------------------------------------------------------

Name:     Title:     INDEMNITEE By:  

 

--------------------------------------------------------------------------------

Name:  

 

--------------------------------------------------------------------------------

Address:  

 

--------------------------------------------------------------------------------

   

 

--------------------------------------------------------------------------------

 

11



--------------------------------------------------------------------------------

Schedule 10.1

 

J. Daniel Cole

Richard W. Miller

James E. Niedel

Daniel A. Pelak

Rolf D. Schmidt

Stephen I. Shapiro

Randy H. Thurman

 

12